UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CBI CAPITAL LLC,
Plaintiff-Counterclaim Defendant,
-against-

MIKE MULLEN and MIKE MULLEN ENERGY
EQUIPMENT RESOURCE, INC.,

Defendants-Counterclaim Plaintiffs.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 12/5/2019

 

19 Civ. 5219 (AT)

ORDER

Having reviewed the parties’ letters at ECF Nos. 53, 54, it is hereby ORDERED that:

1. By January 10, 2020, CBI Capital, LLC shall file its motion to dismiss the

counterclaims;

2. By January 31, 2020, Mike Mullen and Mike Mullen Energy Equipment Resource,

Inc. shall file their opposition; and

3. By February 14, 2020, CBI Capital, LLC shall file its reply, if any.

SO ORDERED.

Dated: December 5, 2019
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
